Citation Nr: 1047240	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-05 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
degenerative joint disease of the left knee.  

2.  Entitlement to service connection for a right knee disability 
to include as secondary to the service-connected degenerative 
joint disease of the left knee.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy 
of the left upper  extremity.  

6.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

7.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1965 to February 1968.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in December 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In correspondence, dated in December 2010, prior to promulgation 
of a decision by the Board, the Veteran withdrew his appeal on 
the claim for increase for the service-connected left knee 
disability, and the claims of service connection for a right knee 
disability, diabetes mellitus, and peripheral neuropathy of the 
upper and lower extremities. 








CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim 
for increase for a left knee disability and on the claims of 
service connection for a right knee disability, diabetes 
mellitus, and peripheral neuropathy of the upper and lower 
extremities for degenerative joint disease, left knee, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision, dated in December 2006, the RO denied the 
claim for increase for a left knee disability and the claims of 
service connection for a right knee disability, diabetes 
mellitus, and peripheral neuropathy of the upper and lower 
extremities.  The Veteran then perfected an appeal to the Board 
of the RO's rating decision. 

In correspondence, dated in December 2010, prior to promulgation 
of a Board decision, the Veteran stated that he wished to 
withdraw his appeal for the claim for increase for the service-
connected left knee disability and claims of service connection 
for a right knee disability, diabetes mellitus, and peripheral 
neuropathy of the upper and lower extremities.  

A substantive appeal may be withdrawn, in writing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The Veteran's written correspondence in December 2010 clearly 
evinces his intent to withdraw his appeal. 

Accordingly, the Board does not have appellate jurisdiction to 
review the claims.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claim for increase for the left knee disability 
and the claims of service connection for a right knee disability, 
diabetes mellitus, and peripheral neuropathy of the upper and 
lower extremities is dismissed.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


